Citation Nr: 0207541	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  98-12 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from July 1970 to July 
1972.  His claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland Ohio.  In September 2000, the Board 
remanded the case to the RO for additional development and 
adjudication.  That development and adjudication have been 
completed, and the case is once again before the Board for 
review. 

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim for service connection for PTSD.  As noted in 
the Board's remand, the RO, in April 1998, denied the 
veteran's claim for service connection for PTSD on the merits 
without first determining whether new and material evidence 
had been submitted since the prior final decision.  The 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue that the Board is required 
to address on appeal regardless of the RO's determination.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  
The Board, therefore, must determine whether new and material 
evidence has been submitted to reopen the claim for service 
connection for PTSD since the prior final decision.  

The Board also requested that the RO adjudicate the veteran's 
claim of clear and unmistakable error (CUE) in an August 1986 
rating decision which denied service connection for PTSD, as 
well as all subsequent unappealed rating decisions denying 
that benefit.  In a February 2001 rating decision, the RO 
found no CUE in rating decisions of August 1986, July 1989, 
August 1993, and April 1994.  The veteran was notified of 
that decision and of his appellate rights in a letter dated 
March 2001, but did not file a notice of disagreement within 
one year.  As a result, the RO did not issue the veteran a 
statement of the case.  See 38 C.F.R. §§ 20.201, 20.300, 
20.301, 20.302 (2001); see also Manlincon v. West, 12 Vet. 
App. 238 (1999) (filing a Notice of Disagreement places a 
claim in appellate status).  The issue of CUE, therefore, is 
not presently before the Board. 



FINDINGS OF FACT

1. The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  An unappealed April 1994 rating decision declined to 
reopen the veteran's claim for service connection for PTSD on 
the basis of new and material evidence. 

3.  The additional evidence presented since April 1994 is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
PTSD.



CONCLUSIONS OF LAW

1.  The April 1994 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  The additional evidence presented since April 1994 is not 
new and material, and the claim for service connection for 
PTSD has not been reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102 and 3.159); 
38 C.F.R. § 3.156 (2001).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  The intended 
effect of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA." 

The record indicates that the veteran has been notified of 
the evidence needed to substantiate his claim in an April 
1998 rating decision and the Statement of the Case.  These 
documents notified the veteran that new and material evidence 
was required to reopen his claim for service connection, and 
explained what was meant by "new and material evidence."  
The Statement of the Case included the regulation governing 
new and material evidence, and explained the requirements in 
light of the facts of his case.  In short, the Board is 
satisfied that the notice requirement under the VCAA has been 
satisfied.  38 U.S.C.A. § 5103.  

The Board is also satisfied that the duty to assist the 
veteran in obtaining evidence to substantiate his claim has 
been satisfied.  The record contains the veteran's available 
service medical and personnel records, private and VA medical 
records, and statements and testimony from the veteran.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that should be obtained prior to 
appellate review.  

The VA is also required to notify a claimant which evidence, 
if any, will be obtained by the claimant and which evidence, 
if any, will be obtained by the VA.  See 38 U.S.C.A. § 
5013(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, No 01-997 (U.S. Vet. App. June 19, 2002).  Here, 
the record contains several letters by the RO notifying the 
veteran of the evidence needed to reopen his claim.  In 
letters dated April 1997 and May 1997, the RO requested more 
information from the veteran concerning his alleged in-
service stressors, such as the dates and the full names, 
ranks, and units of those killed.  After several statements 
from the veteran concerning his stressors were received, in 
an October 1998 letter, the RO requested that the U.S. Marine 
Corps Historical Center (USMCHC) attempt to verify the 
incidents in which the veteran witnessed the assassination of 
three of his superior officers while stationed in Okinawa.  
Since these communications meet the standard erected by the 
VCAA, the Board finds that no further development is needed 
and the case is ready for appellate review. 

It is specifically noted that nothing in the VCAA shall be 
construed to require the VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West Supp. 2001).  In addition, the Board notes 
that there has been a regulatory change pertaining to the 
definition of new and material evidence, with respect to 
claims made on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.156(a)).  As the veteran filed his claim prior to this 
date, the earlier version of the law remains applicable in 
this case.  


II.  Legal Criteria for Service Connection for PTSD

Before addressing whether the evidence submitted since the 
last final rating decision is sufficient to reopen the 
veteran's claim, it is necessary to discuss the relevant laws 
and regulations pertaining to service connection for PTSD.  
Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303(a) (2001).  However, VA regulations reflect 
that symptoms attributable to PTSD are often not manifested 
in service.  Accordingly, service connection for PTSD 
requires [1] a current medical diagnosis of PTSD (presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2001); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will be insufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(2001); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after- 
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau, 9 
Vet. App. at 396.


III.  New and Material Evidence

In this case, the evidence considered at the time of the 
April 1994 rating decision included the veteran's service 
personnel records, including his DD Form 214.  These records 
show that the veteran served on active duty from July 1970 to 
July 1972, during which time he spent one day in Vietnam.  
None of the records reflect that the veteran had engaged in 
combat or was ever detained as a POW.  His service medical 
records also show no psychiatric problems.  

The record at that time also included numerous statements by 
the veteran concerning stressors he allegedly experienced in 
service.  In an application for compensation dated April 
1986, the veteran wrote that he suffered from PTSD as a 
result of trauma he experienced after being captured and 
detained for seventeen days on the island of Okinawa by 
Vietnamese infiltrates in 1971.  The record contains a 1990 
letter from the veteran to retired Master Gunnery Sergeant 
D.H., wherein the veteran asked D.H. to submit a letter to VA 
corroborating an incident in which he accidentally shot the 
veteran in the back while on active duty.  In a reply letter, 
D.H. explained that the veteran had worked for him on Okinawa 
in 1971, and described him as a dedicated, loyal Marine.  He 
said the veteran worked in a warehouse on Okinawa where his 
duties involved moving supplies.  However, D.H. denied 
shooting the veteran and had no knowledge of the veteran ever 
having been shot. 

In a December 1992 letter, psychologist R.F., Ph.D., stated 
that he had worked with the veteran at Eastern Shore Hospital 
in early 1992.  He said the veteran was convinced that he 
suffered from PTSD as a result of childhood sexual abuse.  He 
also suspected that he had a multiple personality disorder 
based on conversations that took place in his mind.  After 
extensive interviews, Dr. R.F. opined that sexual abuse 
likely occurred and was related to the veteran's symptoms.  
Dr. R.F. explained, however, that the most prominent symptoms 
were grandiose delusions about his childhood, including 
working for the CIA in Russia at age 3, studying in the 
Vatican library at age 5, and earning a medical degree at age 
7.   The diagnosis was schizoaffective disorder. 

The veteran underwent a psychiatric evaluation at the 
Highland Clinic in September 1993, where he was diagnosed as 
having (1) PTSD, (2) dissociative disorder, NOS, (3) alcohol 
dependence, and (3) organic mental disorder, NOS.  Regarding 
the diagnosis of PTSD, the veteran said that guerrilla 
infiltrates assassinated several of his commanding officers 
at Camp Hanson.  He said he retaliated and killed several of 
the assassins during hand-to-hand combat.  The veteran also 
related an incident in which he fell into a large spider den 
after coming across a huge conda snake, and that another 
snake entered his tent that night due to the scent left on 
his bazooka.  

Rating decisions issued in August 1986 and July 1989 denied 
service connection for PTSD.  In August 1993 and April 1994, 
the RO declined to reopen the veteran's claim for service 
connection for PTSD on the basis of new and material 
evidence.  In the April 1994 decision, the RO determined 
that, although the veteran had been diagnosed with PTSD, he 
"ha[d] not presented credible stressors sufficiently 
specific to warrant investigation by the Environmental 
Support Group."  Hence, the elements involving an in-service 
stressor and a nexus between a verified in-service stressor 
and a diagnosis of PTSD had not been shown.  See 38 C.F.R. 
§ 3.304.  The veteran was notified of that decision and of 
his appellate rights but did not seek appellate review at 
that time.  Hence, the Board finds that the April 1994 rating 
decision constitutes a final decision and is not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. 
§§ 7104, 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

In October 1996, the veteran sought to reopen his claim for 
service connection for PTSD.  When a claim to reopen is 
presented, a two-step analysis is performed.  The first step 
is to determine whether the evidence presented or secured 
since the last final disallowance of the claim is "new and 
material."  See Elkins v. West, 12 Vet. App. 209, 218-19 
(1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New and material 
evidence is evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In this case, the additional evidence submitted since the 
final April 1994 decision does not include credible 
supporting evidence that a claimed in-service stressor 
actually occurred.  The veteran has merely reiterated the 
stressors involving the assassination of three commanding 
officers.  In an April 1997 letter, the veteran wrote that he 
was stationed on Okinawa in December 1970, where he witnessed 
the death of two commanding officers by Chinese communists.  
He said the communists entered the building and shot the 
officers in the head while the veteran stood nearby.  The 
veteran said he then pursued and eventually killed at least 
four of the assassins.  The RO, in a May 1997 letter, 
requested more information concerning these alleged events, 
such as the dates and the full names, ranks, and units of 
those killed.  

The veteran described these incidents again during a VA 
psychological evaluation in July 1997.  During the interview, 
the veteran stated that, while stationed on Okinawa in 1971, 
Chinese communists would just walk into a barrack or 
building, see an officer, and "blow his brains out."  The 
veteran then related the incident in which Chinese guerrillas 
shot a Colonel in the head as he stood nearby.  He said his 
field commander was shot in the head on the following day.  
Two months later another officer was killed in a similar 
manner.  This time, however, the veteran stated that he 
chased the guerrilla, took his pistol and shot him in the 
head.  The examiner noted that the in-service trauma related 
by the veteran was consistent throughout his file.  Based on 
the interview, as well as findings from a psychological 
evaluation, the examiner provided a diagnosis of PTSD. 

After the RO declined to reopen the veteran's claim in April 
1998, the veteran submitted a notice of disagreement, wherein 
he stated that he did not know how to introduce new evidence 
about the "multiple tours" he spent in Vietnam.  The 
veteran also demanded an investigation concerning the medals 
he was awarded for his Vietnam service.  He also indicated 
that he had been held as a POW. 

In an October 1998 letter to the USMCHC, the RO requested 
that that agency attempt to verify the incidents in which the 
veteran witnessed the assassination of three of his superior 
officers while stationed in Okinawa.  The RO also requested 
confirmation as to whether the veteran was ever held as a 
POW.  The USMCHC sent the RO a reply letter on the following 
month, stating that they were unable to corroborate any of 
the veteran's alleged stressors.  The USMCHC explained that 
the veteran was not stationed on Okinawa at the time of the 
alleged assassinations.  With respect to the veteran's POW 
status, the USMCHC said that information would not be 
contained in the operational records, but would be contained 
in the veteran's service record book, which the RO already 
had in its possession.  Thus, none of the veteran's alleged 
stressors were verified. 

In a VA Form 9, dated July 1998, the veteran claimed that he 
had been held as a POW in both Vietnam and East Germany, but 
that his military records were missing because he had been 
"blackballed" by President Nixon.  He also stated that he 
was a graduate of both West Point and the Naval Academy.  In 
a December 1998 letter, the veteran claimed to be the most 
decorated soldier in U.S. history and the longest held POW.  
At a hearing held in April 1999, the veteran testified that 
he was a POW in Vietnam, East Germany and Okinawa.  He 
explained that he had received five Medals of Honor for his 
participation in combat in Vietnam.  He claimed that he had 
actually entered the military in the 1960's, but that his 
military records were stolen.  He testified that he had 
caught Vice President Agnew take a $50,000 "kickback" while 
purchasing furniture for the White House, and that President 
Nixon had called him and told him "to keep his mouth shut."  
In a September 2001 letter, the veteran wrote that he was a 
POW on eleven different occasions and had received three 
Medals of Honor and four Navy Crosses.  

The Board remanded the case in September 2000 and requested, 
inter alia, that the RO adjudicate the veteran's request to 
reopen his claim for service connection for PTSD on the basis 
of new and material evidence.  The Board also requested that 
the RO obtain treatment records from the Brecksville VA 
Medical Center (VAMC) since September 1996.  Pursuant to that 
request, treatment records dated from 1996 to 2000 from the 
Brecksville VAMC were obtained and associated with the claims 
file, none of which confirm any of the veteran's alleged in-
service stressors.  In addition, the RO issued a supplemental 
statement of the case in September 2001, wherein it 
determined that the letter from the USMCHC constituted new 
and material evidence sufficient to reopen the veteran's 
claim for service connection for PTSD.  The RO then denied 
the veteran's claim on the merits.  For the reasons set forth 
below, however, the Board finds that new and material 
evidence has not been presented since the final April 1994 
rating decision.  See Barnett, supra. 

The Board finds that the additional evidence presented since 
April 1994 is not so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for PTSD.  The Board notes that evidence submitted 
since April 1994 includes diagnoses of PTSD.  However, the 
central issue in this case is not whether the veteran suffers 
from PTSD, as this fact was established prior to April 1994, 
but whether the veteran has a confirmed in-service stressor 
to support the diagnosis.  Unfortunately, what was lacking in 
April 1994, and is still lacking, is evidence which 
corroborates any of the veteran's alleged in-service 
stressors.   Although new, USMCHS's letter does not confirm 
any of the in-service stressors as alleged by the veteran.  
The USMCHS merely stated that the veteran was not stationed 
in Okinawa at the time of the alleged assassinations, and 
that any information concerning the veteran's POW status 
would already be contained in the veteran's claims file.  As 
noted, the veteran's service personnel records, including his 
DD Form 214, make no reference to the veteran ever having 
been a POW.  

The only evidence submitted since April 1994 concerning the 
veteran's in-service stressors are the veteran's own 
statements, none of which have been verified.  In fact, 
evidence submitted since April 1994 appears to contradict the 
veteran's statements, such as the letter from the USMCHS as 
well as the 1990 letter from D.H..  Therefore, the additional 
evidence presented since April 1994 is not new and material, 
and the claim for service connection for PTSD has not been 
reopened.  Accordingly, the April 1994 rating decision which 
denied service connection for PTSD remains final.  The Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to reopen his claim.  See Graves v. 
Brown, 8 Vet. App. 522, 524 (1996). 


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for PTSD, the appeal is 
denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

